COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-09-338-CV
 
 
IN RE ROCKFISH SEAFOOD
GRILL,                                            RELATOR
INC.
D/B/A ROCKFISH                                                                          
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petition for writ of mandamus is denied.
Relator shall pay all costs of this original
proceeding, for which let execution issue.
PER
CURIAM
 
 
PANEL:  MCCOY, LIVINGSTON, and MEIER, JJ.
 
DELIVERED:  November 13, 2009




    [1]See
Tex. R. App. P. 47.4.